Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-11 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15773554, filed on 5/3/18. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasuga et al. (US 8853298) and Kasuga et al. (US 20140242186; hereinafter Kasuga2014) and Ito et al. (Phosphorus Research Bulletin 2012;26:109-112) and Pattanaik, A. (US 20100003305).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims a bone regeneration material comprising a biodegradable fiber of PLGA resin and calcium phosphate fine particles made by an electrospinning process.

Determination of the scope and content of the prior art
(MPEP 2141.01)

I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding instant claims 1, 8 and 10, Kasuga et al. teaches a fiber wadding for filling bone defects have a flocculent 3D structure (column 4, lines 55-60), which the examiner interprets to read on a “cotton-wool like form” with an outside diameter of from about 0.05 µm to about 30 µm and a bulk density of the fiber is about 0.005-0.3 g/cm3 or the narrower range of from about 0.01-0.1 g/cm3 (Abstract; Figure 3; claim 1). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding instant claims 1 and 11, Kasuga et al. teach a copolymer of PLA (claim 3) and the specification of Kasuga et al. teaches using the PLA copolymer PLGA prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding instant claim 1 and 2, Kasuga et al. teach further adding one or more inorganic substances such as hydroxyapatite, tricalcium phosphate, calcium sulfate, sodium phosphate, sodium hydrogen phosphate, calcium hydrogen phosphate, octacalcium phosphate, tetracalcium phosphate, calcium pyrophosphate,
and calcium chloride. (column 6, lines 49-53; claim 2).
Regarding instant claim 9, even though this is a product by process limitation, Kasuga et al. teach that the collector is filled with ethanol (claims 1 and 10). 
Kasuga2014 teach bone regeneration materials with biodegradable fibers comprising 40-60 wt% poly(lactic acid) and tricalcium phosphate (claims 8 and 10). 
	Regarding instant claims 1, 2, 6 and 7, Ito et al. teach electrospun poly(lactic-co-glycolic acid) (PLGA) composites containing β-tricalcium phosphate prepared by electrospinning (Abstract; Title). Ito et al. teach that the PLGA (Purasorb® PDLG) was 75:25 and the β-TCP powder was pulverized into a fine powder of 2.7 µm (Materials and Methods).
Regarding instant claims 1, 4 and 5, Pattanaik teaches that the artisan in the biodegradable elastomeric polymer arts knows that: “Enantiomeric species can exist in different isomeric or enantiomeric forms.  Unless otherwise specified, enantiomeric species discussed herein without reference to their isomeric form shall include all 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kasuga et al. is that Kasuga et al. do not expressly teach a fiber with 30-50 wt% PLGA with a weight ratio of lactic:glycolic acid of 85-50:15-50 resin and adding 50-70 wt% calcium phosphate fine particles in the form of β-TCP fine particles with an outer diameter in the range of 0.5 µm to 4 µm that are not bonded to carboxyl groups of the PLGA resin. This deficiency in Kasuga et al. is cured by the teachings of Ito et al. and Kasuga2014.
2. The difference between the instant application and Kasuga et al. is that Kasuga et al. do not expressly teach the L-isomer of PLA and PGA or that the PLGA resin is a copolymer of PLA containing L-isomer and D-isomer of PLA in mixture and PGA. This deficiency in Kasuga et al. is cured by the teachings of Ito et al. and Pattanaik.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a bone regeneration bioengineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone regeneration bioengineering and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the fiber of Kasuga et al. with 30-50 wt% PLGA with a weight ratio of lactic:glycolic acid of 85-50:15-50 resin and add 50-70 wt% calcium phosphate fine particles in the form of β-TCP fine particles with an outer diameter in the range of 0.5 µm to 4 µm, as suggested by Ito et al. and Kasuga2014, to the fiber of Kasuga et al., that are not bonded to carboxyl groups of the PLGA resin and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Kasuga et al. and Kasuga2014 direct the artisan to adding tricalcium phosphate to the fiber and Ito et al. further direct the artisan to not only 75:25 PLGA but also to select β-TCP as a fine powder of 2.7 µm for incorporation into the fiber. Thus, the ordinary artisan would 75:25 PLGA resin and select β-TCP as a fine powder of 2.7 µm for incorporation into the fiber with a reasonable expectation of success. Regarding the amount of polymer resin and calcium phosphate, it is noted that Kasuga et al. teach an embodiment with 40 wt% Si-CaCO3, which infers 60 wt% PLA (Example 2) but Si-CaCO3 may be present from 10-60 wt% (column 6, lines 63-65). Thus, it is merely prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would appear to routine to optimize the amount of each component as well to achieve the desired function of bone regeneration in the bone defect. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Since Kasuga et al. also teach producing the fiber by electrospinning, the it is the Examiner’s position that the calcium phosphate particles are not only substantially uniformly dispersed in the biodegradable fiber but also naturally does not bond with carboxyl groups of the PLGA resin. Accordingly, while Kasuga et al. does not expressly teach that the calcium ions of the β-TCP particles contained in the fiber are substantially uniformly dispersed and not bonded to carboxyl groups of the PLGA resin, such is a natural result of performing the method and therefore inherent in the fiber. Once a prima facie case has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ the L-isomer of PLA and PGA or the PLGA resin is a copolymer of PLA containing L-isomer and D-isomer of PLA in mixture and PGA, as suggested by Pattanaik, in the fiber of Kasuga et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Kasugu et al. and Ito et al. establish making composites of PLGA and fine particles of β-TCP. While the isomeric make up of the PLGA is not expressly taught, the reference of Pattanaik renders obvious the claimed isomers and combinations of isomers as functional equivalents for the same purpose and well known to the artisan in this art. Therefore, the ordinary artisan would have a reasonable expectation of success in employing the L-isomer of PLA and PGA or the PLGA resin is a copolymer of PLA containing L-isomer and D-isomer of PLA in mixture and PGA in the composite fiber of Kasugu et al. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10656616. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method produces the instantly claimed bone-regeneration material comprising 3.2 to 103.6 Pa-s in the kneader (claims 1, 6, 18 and 19) where the calcium phosphate is β-TCP particles (claim 2) and the amount of PLGA resin and calcium phosphate is a ratio from about 30-50 wt% and from about 70-50 wt% respectively (claims 3 and 15) where the MW of the PLGA resin is about 60000-600000 (claim 11) and has a ratio of lactic acid and glycolic acid of approximately 85-50:15-50 (claims 7 and 20). The outer diameter of the β-TCP particles is about 0.5-4 µm (claim 8) and the outer diameter of the fiber is about 10-150 µm (claim 9). The fiber has a cotton-wool like form with a bulk density of about 0.01-0.1 g/cm3 (claim 10).
The patent does not expressly teach that the calcium ions of the β-TCP particles contained in the fiber are not bonded to carboxyl groups of the PLGA resin. However, such is a natural result of performing the method and therefore inherent in the fiber. Once a prima facie case has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).

Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613